 Case 3:19-bk-30822 Doc 61-3 Filed 07/18/19 Entered 07/18/19 12:02:26 Desc
Exhibit - 3 Email from the Alleged Corporation Creditors counsel dated Ju Page 1 of 2




                  EXHIBIT 3
                        Case 3:19-bk-30822 Doc 61-3 Filed 07/18/19 Entered 07/18/19 12:02:26 Desc
                       Exhibit - 3 Email from the Alleged Corporation Creditors counsel dated Ju Page 2 of 2


          Stephen Stern

          From:                              Stephen Stern
          Sent:                              Thursday, July 11, 2019 4:43 PM
          To:                                Andrew Luring; Chris Wesner; rrk@mccarthylebit.com; bob@stek-inc.com; Ken Kayser;
                                             Ronald Earley; ctravlr@comcast.net; rstrain01 @yahoo.com
          Subject:                           RE: Motion to Compel Production of Documents


....................... ............. .
                          ._



          Mr. Wesner:

          You never em ailed me asking for any of the documents. You never inquired about the status of our document
          production. Documents were served on the non-settling parties in accordance with the agreed order. I never
          served them on you because we agreed to settle the case prior to the service deadline. I urge you to withdraw
          the motion or we will seek fees incurred for having to oppose it.

          Stephen



         From: Andrew Luring <andrewluring@gmail.com>
         Sent: Thursday, July 11, 2019 4:37 PM
         To: Chris Wesner <chriswesnerlaw@gmail.com>; Stephen Stern <Stern@kaganstern.com>; rrk@mccarthylebit.com;
         bob@stek-inc.com; Ken Kayser <drkwkayser@gmail.com>; Ronald Earley <ronald.earleyl@gmail.com>;
         ctravlr@comcast.net; rstrain01@yahoo.com
         Subject: Motion to Compel Production of Documents

          Dear All,

         Please find attached to this document a pdf copy of the Motion to Compel that was filed with the court on this day at
         approximately 4:12pm.

         Hard copies will be mailed to you by the end of the day.

         Andrew R. Luring
         paralegal for Chris Wesner.




         NOTICE IS HEREBY GIVEN that any dissemination, distribution or copying of any of this communication is strictly
         prohibited. This document being e-m ailed is intended only for the individual or entity to which it is addressed and may
         contain information that is privileged, confidential and protected from disclosure under applicable law. If the reader of this
         message is not the intended recipient (or the employee or agent responsible for delivering the message to the intended
         recipient), please contact this office immediately as you have received this communication In error.




                                                                        1
